Citation Nr: 1044878	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  03-21 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent prior to 
February 17, 2004, for service-connected posttraumatic stress 
disorder (PTSD).

2.  Entitlement to a rating in excess of 70 percent from February 
17, 2004, for service-connected PTSD.  

3.  Entitlement to a total disability rating due to individual 
unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney at 
Law


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1968 to October 
1969, including honorable service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  In this rating decision, the RO granted service 
connection for PTSD and assigned a 30 percent rating, effective 
January 5, 2001.  Later, the RO increased the initial rating to 
70 percent in July 2004, effective February 17, 2004.  

In an October 2005 decision, the Board granted entitlement to an 
initial 50 percent rating for PTSD prior to February 17, 2004, 
but denied a rating in excess of 70 percent thereafter.  The 
Veteran appealed the October 2005 decision to the United States 
Court of Appeals for Veterans Claims (Court).  The Court vacated 
the Board's October 2005 decision, and remanded the case to the 
Board.  

In April 2008, the Board remanded the Veteran's claim for further 
development.  During this development period, the Veteran secured 
new representation and in a July 2010 submission to VA, he 
requested a videoconference hearing at the RO.  

The Veteran was awarded a TDIU in June 2010, effective January 6, 
2010.  This issue of entitlement to a TDIU prior to that date is 
still considered on appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.






REMAND

In a letter received by the Board in July 2010, the Veteran's new 
representative indicated that the Veteran wished to appear and 
testify at a videoconference hearing at the RO.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference 
hearing before a Veterans Law Judge at the 
RO.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


